Broyles, C. J.
1. In a prosecution for possessing wliisky it is not error to admit evidence showing or tending to show that on other occasions, both before and after the date of the offense charged in the accusation, the defendant possessed whisky. Such evidence is relevant to show intent or motive and circumstances corroborative of the evidence relating to the transaction charged in the accusation upon which the defendant is being tried. Jones v. State, 32 Ga. App. 7 (122 S. E. 905); Ealey v. State, 40 Ga. App. 727 (151 S. E. 400), and cit. Applying the foregoing ruling to the facts of the instant case, special grounds 1, 2, and 3 of the motion for a new trial are without merit.
2. Under the facts of the case the court did not abuse its discretion in overruling the defendant’s motion to1 declare a mistrial and to rebuke the solicitor because of his alleged improper argument to the jury, in which he criticized the statement made by the defendant to the jury. A prosecuting attorney has the right to discuss and criticize, within proper bounds, a defendant’s statement, although he has no right to criticize the defendant’s failure to make any statement at all.
3. The following instruction to the jury was not error: “I charge you that if a person taires up a glass of whisky in his or her hand for the purpose of drinking from it, that person is in possession and control of the liquor.” Wright v. State, 48 Ga. App. 783 (173 S. E. 442).
4. The excerpt from the charge wherein it was explained to the jury why evidence as to other similar whisky transactions was admitted, and that the defendant could not be convicted on or for those transactions, was not erroneous for any reason assigned.
5. It is unnecessary to pass on the general grounds of the motion for a new trial, since counsel for the plaintiff in error concede in their brief that the verdict was authorized by the evidence.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur specially.